                           IN THE UNITED STATES COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTINA STOLTZFUS                           :
               Plaintiff,                     :
                                              :
               v.                             :              CIVIL ACTION NO. 16-6308
                                              :
NANCY A. BERRYHILL,                           :
Acting Commissioner of Social Security        :
                  Defendant.                  :

                                             ORDER
   AND NOW, this 26th day of April 2019, upon consideration of the administrative record,

Plaintiff’s request for review, Defendant’s response, Plaintiff’s reply, the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge, and the objections to

the Report and Recommendation, it is hereby ORDERED that:

   1.      The Clerk is directed to REMOVE the case from Civil Suspense;

   2.      The Objections to the Report and Recommendation are SUSTAINED in part;

   3.      The Report and Recommendation is APPROVED IN PART and REJECTED IN

PART as set forth in the accompanying Memorandum Opinion;

   4.      The Plaintiff’s request for reversal is GRANTED; and

   5.      The case is REMANDED to the Commissioner for further review consistent with the

Report and Recommendation and the accompanying Memorandum Opinion pursuant to the

fourth sentence of 42 U.S.C. § 405(g).

        It is so ORDERED.
                                                     BY THE COURT:
                                                     /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
